In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00012-CV
______________________________


CHARLES JUNIOR REECE, Appellant

V.

BRYAN THIBODEAUX, ANGELIA THIBODEAUX,
INDIVIDUALLY AND AS NEXT FRIEND OF
BREANNA THIBODEAUX, AND ERIC THIBODEAUX, Appellees



On Appeal from the County Court at Law 
Bowie County, Texas
Trial Court No. 01C1039-CCL





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	Charles Junior Reece has filed an appeal from a judgment rendered in a trial before
the court in favor of Bryan Thibodeaux, Angelia Thibodeaux, individually and as next friend
of Breanna Thibodeaux, and Eric Thibodeaux.  The clerk's record was filed January 30,
2002.  A reporter's record was filed July 10, 2002.  The appellant's brief was therefore due
August 9, 2002.  Reece is acting as his own attorney in this appeal.  He did not timely file
his brief.  On September 16, 2002, we wrote a letter to Reece, warning him that, if his brief
was not filed with this Court within fifteen days of the date of our letter, and if good cause
was not shown for the delay, the appeal would be subject to dismissal for want of
prosecution pursuant to Tex. R. App. P. 38.8(a)(1).
	Over twenty days have elapsed.  No response in any form has been received by this
Court, and Reece has not attempted to contact this Court since his appeal was
commenced.  In the complete absence of any tangible effort by Reece to pursue his
appeal, we dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b), (c).
	The appeal is dismissed.

							Donald R. Ross
							Justice

Date Submitted:	October 15, 2002
Date Decided:	October 16, 2002

Do Not Publish

 he has studied the record and finds no error preserved for appeal that
could be successfully argued.  The brief contains a professional evaluation of the record and
advances nine arguable grounds for review.  This meets the requirements of Anders v. California,
386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State,
573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
	Counsel mailed a copy of the brief to Fuller on January 15, 2009, informing Fuller of his right
to examine the entire appellate record and to file a pro se response.  Counsel simultaneously filed
a motion with this Court seeking to withdraw as counsel in this appeal.  Fuller filed his response on
May 13, 2009.
	We have determined that this appeal is wholly frivolous.  We have independently reviewed
the clerk's record and the reporter's record, and we agree that no arguable issues support an appeal. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
	We affirm the judgment of the trial court. (1)



						Jack Carter
						Justice

Date Submitted:	June 3, 2009
Date Decided:		June 4, 2009

Do Not Publish
1. Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Fuller in this case.  No substitute
counsel will be appointed.  Should Fuller wish to seek further review of this case by the Texas Court
of Criminal Appeals, Fuller must either retain an attorney to file a petition for discretionary review
or Fuller must file a pro se petition for discretionary review.  Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for
rehearing that was overruled by this Court.  See Tex. R. App. P. 68.2.  Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case.  See Tex. R. App. P. 68.3.  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See Tex. R. App. P. 68.4.